Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

1.	Applicant's election with traverse of species I (claims 2-5 & 17) in the reply filed on 07/27/22 is acknowledged.  
	Claims 6-10 & 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/27/22.
Drawings

2.	The drawings are objected to because 
a.	third heat sink as disclosed in claims 16-17 is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-13, 16-17 &  21-22,   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1, 11 & 16, Applicant claims a first heat sink, but discloses a heat pipe, it is not clear if the first heat sink is a heat pipe, comprises a heat pipe or is a heat sink with fins. For examining purposes based on figures 3A-3E, Examiner asserts that the first heat sink is a heat transfer device that is a heat pipe and not a heat sink. 
Claims 2-5, 12-13, 17 & 21-22 depend on claims 1, 11 & 16, therefore are rejected for the same reason. 

Claim Objections

4.	Claims 1-5, 11-13, 16-17 &  21-22 are objected to because of the following informalities:  
	a.	Per claim 1, line 7 change “a heat generating component” to –a heat generating component of a plurality of heat generating components--. (Examiner note: Claim 2 discloses “each set of heat pipes corresponding to one heat generating component”, thus asserting that there are more than one heat generating components).
	b.	Per claim 2, line 3, change “at least one heat pipe each having one” to –at least one heat pipe of the set of heat pipes--. (Examiner note: you can’t have each in an instance with only one heat pipe).
	c.	Per claim 3, line 1, change “heat generating component” to –heat generating component of the plurality of heat generating components--.
	d.	Per claim 3, line 3, change “the one end of each heat pipe” to –the one end of the at least one heat pipe--.
	e.	Per claim 3, line 9, change “one end of each heat pipe” to –one end of the at least one heat pipe--.

Claim Rejections - 35 USC § 103

5.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 11 & 16-17 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Ekrot et al. US5986882 in view of Azar et al. 	US2010/0097760.

	Per Claim 1 Ekrot et al teaches a cooling system (see fig.1-3), comprising: a first fan (60) mounted on an inward-facing side of an air inlet on an outer shell of a case (28, see fig.1-2); a second fan (62) mounted on a side of an air outlet on the outer shell of the case (see fig.1-2), for generating, in cooperation with the first fans, an airflow from the air inlet to the air outlet (see fig.1-2); a first heat sink (44, see fig.3) connected to a heat generating component (22) in the case (see fig.1-2), for absorbing heat from the heat generating component (col.4, line 52-60) and transferring the absorbed heat to a second heat sink (46 and/or 48; col.4, line 58-60); and the second heat sink mounted on an inward-facing side of the second fan (see fig.2) and cooled by the airflow (see fig.2).  
	Ekrot et al. does not explicitly teach a first set of fans, and a second set of fans mounted on an inward-facing side of an air outlet on the outer shell of the case.
	Azar et al. however discloses a first set of fans (408A) and a second set of fans (408B) mounted on an inward-facing side of an air outlet on the outer shell of a case (see fig.5)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of first and second fans as taught by Azar et al. in the cooling system of Ekrot, because it creates increased airflow within the case of the system, thus ensuring an increased thermal dissipation of heat from components within the case of the system, and also having the second set of fans mounted on an inward-facing side of an air outlet on the outer shell of the case also ensure effective dissipation of heat from within the case. 
	Per Claim 2 Ekrot et al. in view of Azar et al. teaches the system of claim 1, wherein the first heat sink (44, see fig.1-3, “all the heat pipes of each dissipation structure 40 are the first heat sink”) comprises a plurality of sets of heat pipes (see fig.2-3, “all 8 heat dissipation structures 40 include a heat pipe 44”), each set of heat pipes corresponding to one heat generating component (22, “each set of heat pipe 44 of each dissipation structure 40 is connected to their respective components 22”) and comprising at least one heat pipe each having one end connected to the one heat generating component (22) and another end connected to the second heat sink (see fig.2-3).  
	Per Claim 5 Ekrot et al. in view of Azar et al. teaches the system of claim 2, wherein the other end of each heat pipe (44) in each set of heat pipes is connected to the second heat sink  (46 and/or 48, see fig.1-5) 
	The language, term, or phrase "by means of welding", is directed towards the process of joining a heat pipe to a heat sink.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "welding" only requires a heat sink coupled or joined to a heat pipe, which does not distinguish the invention from Ekrot et al, who teaches the structure as claimed. 
	Per Claim 11 Ekrot et al teaches a method for making a cooling system (see figs.1-2), comprising: providing a fan (60) mounted on an inward-facing side of an air inlet on an outer shell of a case (28, see fig.1-2); providing a second fan (62) mounted on a side of an air outlet on the outer shell of the case (see fig.1-2), for generating, in cooperation with the first fan, an airflow from the air inlet to the air outlet (see fig.1-2); providing a first heat sink (44, see fig.3) connected to a heat generating component (22) in the case (see fig.1-2), for absorbing heat from the heat generating component (col.4, line 52-60) and transferring the absorbed heat to a second heat sink (46 and/or 48; col.4, line 58-60); and providing the second heat sink mounted on an inward-facing side of the second fans and cooled by the airflow (see fig.2).
	Ekrot et al. does not explicitly teach a first set of fans, and a second set of fans mounted on an inward-facing side of an air outlet on the outer shell of the case.
	Azar et al. however discloses a first set of fans (408A) and a second set of fans (408B) mounted on an inward-facing side of an air outlet on the outer shell of a case (see fig.5)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of first and second fans as taught by Azar et al. in the cooling system of Ekrot et al., because it creates increased airflow within the case of the system, thus ensuring an increased thermal dissipation of heat from components within the case of the system, and also having the second set of fans mounted on an inward-facing side of an air outlet on the outer shell of the case also ensure effective dissipation of heat from within the case. 
	Per Claim 16 Ekrot et al. teaches a system comprising: a first fan (60) mounted on an inward-facing side of an air inlet on an outer shell of a case (28, see fig.1-2); a second fan (62) mounted on a side of an air outlet on the outer shell of the case (see fig.1-2), for generating, in cooperation with the first fan, an airflow from the air inlet to the air outlet (see fig.1-2); a first heat generating component (22) and a second heat generating component (26); a first heat sink (44, see fig.3, “left heat pipe”) in the case for absorbing heat from the first heat generating component (22) and transferring the absorbed heat to a third heat sink (46 and/or 48, see fig.3), a second heat sink (44, see fig.3, “right heat pipe”) in the case for absorbing heat from the second heat generating component (26) and transferring the absorbed heat to the third heat sink (46 and/or 48, see fig.3); and the third heat sink mounted on an inward-facing side of the second set of fans and cooled by the airflow (see fig.2).  
	Ekrot et al. does not explicitly teach a first set of fans, and a second set of fans mounted on an inward-facing side of an air outlet on the outer shell of the case.
	Azar et al. however discloses a first set of fans (408A) and a second set of fans (408B) mounted on an inward-facing side of an air outlet on the outer shell of a case (see fig.5)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of first and second fans as taught by Azar et al. in the cooling system of Ekrot, because it creates increased airflow within the case of the system, thus ensuring an increased thermal dissipation of heat from components within the case of the system, and also having the second set of fans mounted on an inward-facing side of an air outlet on the outer shell of the case also ensure effective dissipation of heat from within the case. 
	Per Claim 17 Ekrot et al. in view of Azar et al. teaches the system of claim 16, wherein the first heat sink (44) comprises a set of heat pipes comprising at least one heat pipe having one end connected to the first heat generating component and another end connected to the third heat sink (see fig.3 & 5).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Ekrot et al. US5986882 in view of Azar et al. US2010/0097760 as applied to 	claim 2 above and further in view of Yamada et al. US6174841 and Fujiwara 	US2009/0168331.

	Per Claim 3 Ekrot et al. in view of Azar et al. teaches the system of claim 2, 
	Ekrot et al. in view of Azar et al. does not explicitly teach wherein the heat generating component has its surface coated with a layer of thermally conductive silicone grease, and the one end of each heat pipe in each set of heat pipes is connected to the heat generating component via a first mounting device, wherein the first mounting device comprises a heat pipe base and a heat pipe cover, the heat pipe base being mounted fixedly on the thermally conductive silicone grease for the heat generating component, and the heat pipe cover having at least one groove or slot provided on its bottom for mounting the at least one heat pipe, and wherein CN2017072F-US-CT2_RRInventor Zhihua MaDocket No.: 135681-8034.US02 Appl. No. : 17/217,817 Filed : March 30, 2021 Page: 3 of 10 the one end of each heat pipe in each set of heat pipes is pressed tightly onto the heat pipe base by the heat pipe cover.  
	Yamada et al. however discloses wherein the heat generating component (2) has its surface coated with a layer of thermally conductive silicone grease (1; col.2, line 40-47), and 
	Fujiwara further discloses the one end of each heat pipe (13 & 14) in each set of heat pipes is connected to the heat generating component (21) via a first mounting device (26 & 24), wherein the first mounting device comprises a heat pipe base  (24, see fig.5-6) and a heat pipe cover (26, see fig.5-6), the heat pipe base (24) being mounted fixedly on the thermally conductive member (25) for the heat generating component (21; [0032]), and the heat pipe cover (26) having at least one groove or slot provided on its bottom for mounting the at least one heat pipe (see fig.6; [0033]), and wherein Page: 3 of 10the one end of each heat pipe in each set of heat pipes is pressed tightly onto the heat pipe base by the heat pipe cover ([0032]-[0033], see fig.5-6, “sandwiched”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a layer of thermally conductive silicone grease as taught by Yamada in the system of Ekrot et al. in view of Azar et al., because it enhances thermal coupling between the heat generating component and the first heat sink and also have a heat pipe cover pressed tightly onto the heat pipe base as taught by Fujiwara also ensures that the heat pipe is securely coupled to the heat generating component to ensures an effective thermal contact and dissipation of heat from the heat generating component. 

Claim(s) 4, 12-13 & 21-22 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Ekrot et al. US5986882 in view of Azar et al. 	US2010/0097760 as applied to claims 2 & 11above and further in view 	Fujiwara US2009/0168331 and Yang et al. US2013/0000122.

	Per Claim 4 Ekrot et al. in view of Azar et al. teaches the system of claim 2, 	Ekrot et al. in view of Azar et al. does not explicitly teach wherein the heat pipe comprises a pipe shell, a wick within the pipe shell and a pipe cover for sealing the pipe shell, the pipe shell being filled with a volatile liquid having a low boiling point.  
	Fujiwara however discloses wherein the heat pipe (13 & 14) comprises a pipe shell (see fig.6, “outer shell of 13 & 14”), a wick within the pipe shell ([0041] & [0054], “capillary”) and a pipe cover (26) for sealing the pipe shell (see fig.6), 
	Yang et al. further discloses the pipe shell being filled with a volatile liquid having a low boiling point ([0005]-[0006]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a  heat pipe comprise a pipe shell, a wick, and a cover as taught by Fujiwara in the system of Ekrot et al. in view of Azar et al., because it makes up the essential component of a heat pipe for dissipating heat, and also having a low boiling point volatile liquid as taught by Yang et al., ensures effective evaporation and condensation of the liquid within the heat pipe, thus enabling an effective and efficient thermal dissipation of heat from the heat generating component. 
	Per Claim 12 Ekrot et al. in view of Azar et al. teaches the method of claim 11, wherein the first heat sink (44) comprises a plurality of sets of heat pipes (see fig.2-3), each set of heat pipes corresponding to one heat generating component 22, “each portions of 44 are connected to their respective components 22”) and comprising at least one heat pipe each having one end connected to the one heat generating component and another end connected to the second heat sink (see fig.2-3), 
	Ekrot et al. in view of Azar et al. does not explicitly teach the heat pipe comprising a pipe shell, a wick within the pipe shell, and a pipe cover for sealing the pipe shell, the pipe shell being filled with a volatile liquid having a low boiling point, the method further comprising: drawing out air from the pipe shell to form a negative pressure inside the pipe shell; filling the pipe shell and the wick with the volatile liquid having the low boiling point; and sealing the pipe shell with the pipe cover.  
	Fujiwara however discloses wherein the heat pipe (13 & 14) comprising a pipe shell (see fig.6, “outer shell of 13 & 14”), a wick within the pipe shell ([0041] & [0054], “capillary”) and a pipe cover (26) for sealing the pipe shell (see fig.6), 
	Yang et al. further discloses the pipe shell being filled with a volatile liquid having a low boiling point ([0005]-[0006]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a  heat pipe comprise a pipe shell, a wick, and a cover as taught by Fujiwara in the system of Ekrot et al. in view of Azar et al., because it makes up the essential component of a heat pipe for dissipating heat, and also having a low boiling point volatile liquid as taught by Yang et al., ensures effective evaporation and condensation of the liquid within the heat pipe, thus enabling an effective and efficient thermal dissipation of heat from the heat generating component. 
	The language, term, or phrase " the method further comprising: drawing out air from the pipe shell to form a negative pressure inside the pipe shell; filling the pipe shell and the wick with the volatile liquid having the low boiling point; and sealing the pipe shell with the pipe cover", is directed towards the process of fabricating a heat pipe.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " the method further comprising: drawing out air from the pipe shell to form a negative pressure inside the pipe shell; filling the pipe shell and the wick with the volatile liquid having the low boiling point; and sealing the pipe shell with the pipe cover" only requires a structure of a heat pipe, which does not distinguish the invention from Ekrot et al. in view of Azar et al. Fujiwara and Yang et al., who teaches the structure as claimed. 
	Per Claim 13 Ekrot et al. in view of Azar et al. Fujiwara and Yang et al., teaches the method of claim 12, wherein the liquid in the wick is configured to vaporize the volatile liquid when the end of the heat pipe connected to the one heat generating component when absorbing heat from the one heat generating component, wherein the heat pipe is configured so that vaporized volatile liquid flows towards the end of the heat pipe connected to the second heat sink ([0005], “radiating fins”) and becomes a liquid when meeting the second heat sink ([0005]-[0006]), or CN2017072F-US-CT2_RRInventor Zhihua MaDocket No.: 135681-8034.US02Page: 6 of 10wherein the volatile liquid is configured to release heat to the second heat sink when becoming a liquid, and the wick is configured to have a capillary force so that the liquified volatile liquid flows from the end of the heat pipe connected to the second heat sink to the end of the heat pipe connected to the first heat sink.  
	Per Claim 21 Ekrot et al. in view of Azar et al. Fujiwara and Yang et al. teaches the system of claim 4, 	
	Ekrot et al. in view of Azar et al. Fujiwara and Yang et al. does not explicitly teach wherein the heat pipe is formed by: drawing out air from the pipe shell to form a negative pressure inside the pipe shell; filling the pipe shell and the wick with the volatile liquid having the low boiling point; and sealing the pipe shell with the pipe cover.  
	The language, term, or phrase "drawing out air from the pipe shell to form a negative pressure inside the pipe shell; filling the pipe shell and the wick with the volatile liquid having the low boiling point; and sealing the pipe shell with the pipe cover", is directed towards the process of fabricating a heat pipe.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "drawing out air from the pipe shell to form a negative pressure inside the pipe shell; filling the pipe shell and the wick with the volatile liquid having the low boiling point; and sealing the pipe shell with the pipe cover" only requires a structure of a heat pipe, which does not distinguish the invention from Ekrot et al. in view of Azar et al. Fujiwara and Yang et al., who teaches the structure as claimed. 
	Per Claim 22 Ekrot et al. in view of Azar et al. Fujiwara and Yang et al. teaches the system of claim 21, wherein the liquid in the wick is configured to vaporize the volatile liquid when the end of the heat pipe connected to the one heat generating component when absorbing heat from the one heat generating component, wherein the heat pipe is configured so that vaporized volatile liquid flows towards the end of the heat pipe connected to the second heat sink ([0005], “radiating fins”) and becomes a liquid when meeting the second heat sink ([0005]-[0006]), or wherein the volatile liquid is configured to release heat to the second heat sink when becoming a liquid, and the wick is configured to have a capillary force so that the liquified volatile liquid flows from the end of the heat pipe connected to the second heat sink to the end of the heat pipe connected to the first heat sink.
	
Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vogel et al. US2011/0164384 discloses A tandem fan system with an airflow-straightening heat exchanger removes heat from an airflow while providing optimal airflow pressure. 
	Nakanishi et al. US2016/0007501 discloses A cooling system includes a heat dissipating section, plural heat receiving sections, and a bypass section. The heat dissipation section dissipates heat from a coolant by exchanging heat with an external fluid. 
	Hrehor, JR. et al. US2015/0212556 discloses multi-component shared cooling systems include a chassis housing a first heat exchanger device and a second heat exchanger device
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835